 

Exhibit 10.2

 

EQUIPMENT SUPPLY AGREEMENT

 

THIS EQUIPMENT SUPPLY AGREEMENT (this “Agreement”) is made and entered into this
7th day of February, 2017 (the “Effective Date”) by and between JOHNSON CONTROLS
BATTERY GROUP, INC., a Wisconsin corporation (“Customer”), and AQUA METALS,
INC., a Delaware corporation (“Supplier”). Customer and Supplier will be
referred to herein individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Supplier is the developer and owner of AquaRefining;

 

WHEREAS, Customer has various recycling facilities that recycle lead bearing
materials that use a traditional heat-smelting process, and is interested in the
possibility of converting or retrofitting such facilities so that they can use
AquaRefining and/or constructing additional recycling facilities capable of
using AquaRefining in the production of lead; and

 

WHEREAS, the Parties desire to collaborate, pursuant to the terms and conditions
hereof, with respect to the development of new Customer facilities, or the
retrofitting or conversion of existing Customer facilities, so that they can
produce lead using AquaRefining, pursuant to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
obligations contained herein, the Parties agree as follows:

 

Article I
DEFINITIONS

 

1.1           “Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

1.2           “AquaRefining” means a water-based, room temperature process that
produces lead recovered from lead acid batteries, which process is applied after
lead paste is produced through the lead acid battery breaking process but prior
to the lead refining process, and related equipment, systems and algorithms,
that, without limitation, incorporates or relates to the AquaRefining Equipment
and AquaRefining Technology.

 

1.3           “AquaRefining Equipment” means the equipment made part of and used
in AquaRefining.

 

1.4           “AquaRefining Technology” means all Intellectual Property Rights
and Know-How relating to AquaRefining in which Supplier possesses any right,
title or interest as of the Effective Date and/or during the Term of this
Agreement, or that Supplier otherwise provides or discloses to Customer.

 

 

 

 

1.5           “Authorized Representative” is defined in Section 8.1.

 

1.6           “Claim” means any claim, action, suit, demand or other legal
assertion or proceeding brought by a third party.

 

1.7           “Confidential Information” shall mean any and all information and
materials previously, currently or subsequently disclosed by one Party
(“Discloser”) to the other Party (“Recipient”) (whether in writing or in oral,
graphic, electronic or any other form, and including all Know-How) or otherwise
made available to the Recipient which the Discloser considers to be and treats
as proprietary or confidential and regardless of whether such information or
materials are marked “confidential”. Subject to the following sentence,
Supplier’s Confidential Information shall include Know-How only to the extent
that is identified to Customer by Supplier in writing as Know-How hereunder.
Information or materials shall not be considered Confidential Information to the
extent such information or materials can be shown to have been: (a) available to
the public prior to the date of disclosure to Recipient or to have become
available to the public thereafter without any unauthorized act or omission by
Recipient, (b) rightfully in Recipient’s possession prior to the date of
disclosure to Recipient and not otherwise restricted as to disclosure for the
benefit of Discloser, (c) disclosed to Recipient without restriction by a third
party who had a right to disclose and was not otherwise under an obligation of
confidence to Discloser, or (d) which by contemporaneous written evidence can be
shown to have been independently developed by Recipient without use of or
reference to Discloser’s Confidential Information.

 

1.8           “Customer” is defined in the Preamble.

 

1.9           “Customer Improvement” is defined in Section 4.2.

 

1.10         “Customer Indemnified Parties” is defined in Section 4.3.

 

1.11         “Customer Facilities Plan” is defined in Section 3.4.

 

1.12         “Development Program” is defined in Section 2.1.

 

1.13         “Development Program Agreement” is defined in Section 2.2.

 

1.14         “Discloser” is defined in Section 1.7.

 

1.15         “Effective Date” is defined in the Preamble.

 

1.16         “First Customer Facility” is defined in Section 3.3.

 

1.17         “Governmental Authority” means any (a) nation, state, county, city,
town, village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including, without limitation, any
governmental agency, branch, department, official or entity and any court or
other tribunal); or (d) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.

 

 2 

 

 

1.18         “Improvement(s)” means any extensions, enhancements, derivative
works (as defined in 17 U.S.C. § 101), improvements, or further developments to
the AquaRefining Technology, whether conceived or developed solely by or on
behalf of Customer or Supplier, or jointly by Customer and Supplier, in the
performance of the relationship contemplated hereunder.

 

1.19         “Intellectual Property Rights” means all current and future
worldwide rights comprising or relating to: (a) Patents; (b) Trademarks;
(c) internet domain names, whether or not constituting Trademarks, registered by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and URLs; (d) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including, without
limitation, copyrights, copyrightable works, software, firmware, data, data
files, databases and other specifications and documentation; (e) Trade Secret
Information; and (f) all other industrial and other intellectual property
rights, including, without limitation, rights in inventions, discoveries,
utility models, industrial designs, models, drawings, and mask works, and all
rights, interests and protections that are associated with, equivalent with, or
similar to, or required for the exercise of, any of the foregoing, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals or extensions of, such rights or forms of
protection pursuant to any Laws.

 

1.20         “Know-How” means all Trade Secret Information, scientific,
technical and commercial data and documents, drawings, designs, operating
experience and techniques, testing results, regulatory submissions, methods of
manufacture, specifications, processes, procedures, inventions and other
information of a similar nature, in each case related to AquaRefining, whether
patentable or not, and whether publicly available or not.

 

1.21         “Law” or “Laws” means any applicable federal, state, local,
municipal, foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty.

 

1.22         “Liabilities” or “Liability” means all losses, costs, damages,
judgments, settlements, interest, fees or expenses including, without
limitation, all reasonable attorneys’ fees, experts’ or consultants’ fees,
expenses and costs incurred in connection with the enforcement of rights and
remedies hereunder or otherwise.

 

1.23         ***

 

1.24         “Party” or “Parties” is defined in the Preamble.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 3 

 

 

1.25         “Patents” means all patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations and
renewals thereof), patent applications, inventions, and other patent rights and
any other Governmental Authority-issued indicia of invention ownership
(including inventor’s certificates, petty patents and patent utility models).

 

1.26         “Person” means an individual, corporation, partnership, joint
venture, limited liability company, Governmental Authority, unincorporated
organization, trust, association or other entity.

 

1.27         “Recipient” is defined in Section 1.7.

 

1.28         “Region” or “Regions” shall mean (1) North America, (2) Europe and
(3) China.

 

1.29         “Representatives” is defined in Section 7.1.

 

1.30         “Supplier” is defined in the Preamble.

 

1.31         “Term” is the term of this Agreement as set forth in Section 6.1.

 

1.32         “Tolling/Purchase Agreement” means that certain Tolling/Lead
Purchase Agreement of even date herewith between Supplier and Customer.

 

1.33         “Trademarks” means all rights in and to U.S. and foreign
trademarks, service marks, trade dress, trade names, brand names, logos,
corporate names and domain names and other similar designations of source,
sponsorship, association or origin, together with the goodwill symbolized by any
of the foregoing, in each case whether registered or unregistered and including
all registrations and applications for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection.

 

1.34         “Trade Secret” shall have the meaning set forth in the statutory
Law of the State of Delaware (currently 20 Del. C. § 2001(4)).

 

1.35         “Trade Secret Information” means information constituting a Trade
Secret or subject to protection as a Trade Secret.

 

Article II
COLLABORATION

 

2.1           Agreement to Collaborate. The Parties agree to enter into good
faith negotiations for the formation of a long-term strategic relationship, more
fully described in Article III, pursuant to which Customer shall become the
“launch customer” of Supplier, with a “first mover advantage” and *** with
respect to Supplier’s initial licensing of a AquaRefining and/or licensing or
sale of the AquaRefining Equipment to third parties on a delivered, installed
and fully commissioned basis. The collaboration referred to in this Section 2.1
is referred to herein as the “Development Program”.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 4 

 

 

2.2          Development Program - General. The Parties agree to use their good
faith, commercial best-efforts to discuss and negotiate the Development Program
consistent with the terms and conditions of Article III. The Parties acknowledge
and agree, however, that the provisions of Article III are not complete and are
intended solely as the basis for further discussions and are not intended to be,
nor do they constitute, nor do they form the basis by which any arbitrator or
court can determine, a legally binding agreement of the Parties with respect to
the proposed Development Program or any of the matters set forth in Article III.
Neither Party shall have any obligations or rights with respect to any of the
matters set forth in Article III until such time, if ever, as the Parties enter
into a written definitive agreement reflecting the final terms of the
Development Program (“Development Program Agreement”), including the timeline
for rolling-out the Development Program and all the terms and conditions of the
Development Program and the Parties’ respective rights and obligation
thereunder. The Parties agree to use their good faith, commercial best-efforts
to conclude their discussion and negotiation of the Development Program no later
than April 30, 2018, and to enter into, no later than June 30, 2018, a
Development Program Agreement. Until the earlier of the expiration of the Term
or the execution by the Parties of the Development Program Agreement, Supplier
agrees that it will not supply AquaRefining Equipment or license AquaRefining to
third parties. Except as set forth above with respect to Article III
(Development Program), this Agreement, particularly Article II (Collaboration),
Article IV (Intellectual Property), Article VI (Termination) and Article VII
(Confidentiality), shall represent the binding agreement of the Parties.

 

Article III
DEVELOPMENT PROGRAM

 

The Parties hereby agree to use their good faith, commercial best-efforts to
negotiate and enter into the Development Program Agreement consistent with the
following terms and conditions:

 

3.1           Term. The Development Program Agreement shall have an initial
fixed 5-year term ending on the fifth anniversary of the Effective Date.

 

3.2           Termination; Automatic Extensions. The Development Program
Agreement shall provide that commencing on the second anniversary of the
Effective Date, either Party shall be able to terminate the Development Program
Agreement by providing a notice of termination, the delivery and receipt of
which shall trigger a termination of the Development Program Agreement on the
third anniversary of the date of such notice. Following the expiration of the
initial 5-year term, the Development Program Agreement shall automatically
extend each day for another three years unless a Party has previously provided a
termination notice, in which case the Development Program Agreement will
terminate on the third anniversary of the date of such notice.

 

 5 

 

 

3.3          First Facility. The Development Program Agreement shall provide
that upon written notification from Supplier of its readiness to convert or
retrofit a Customer facility to be capable of using AquaRefining to produce
lead, which notification may be given no later than September 30, 2017, Customer
will consult with Supplier to retrofit or convert the first Customer facility
(the “First Customer Facility”) with AquaRefining.

 

(a)          The First Customer Facility will be used to develop a “blueprint”
for additional facilities, pursuant to which Supplier and Customer staff will
work together to develop detailed engineering and project plans to retrofit or
convert Customer’s existing smelter-based operations to the use of Aqua Process
and/or build new Customer battery recycling facilities using AquaRefining.
Appropriate consideration in such plans shall be given to the issues surrounding
the necessary permitting requirements for water, gases and other materials as a
consequence of such retrofit or conversion activities.

 

(b)          In connection with the First Customer Facility, Supplier will
provide by way of licensing AquaRefining and/or sale or licensing of
AquaRefining Equipment, the following:

 

(i)          AquaRefining and the related equipment, engineering and systems
integration support sufficient to convert the existing smelter-based operation
and/or the construction of a new battery recycling facility;

 

(ii)         Supporting equipment at Customer’s discretion;

 

(iii)        Training, evaluation and certification of Customer’s operations
personnel sufficient for such personnel to competently operate AquaRefining; and

 

(iv)        Ongoing technical support and preventive maintenance.

 

(c)          In connection with the First Customer Facility, Customer will
provide access to equipment operating data and parameters sufficient for
Supplier to provide ongoing technical support and preventive maintenance.

 

(d)         The Parties will develop and set forth in the Development Program
Agreement mutually acceptable payment terms for the design, planning, equipment
supply and implementation of the First Customer Facility, working together in
good faith to negotiate payment to Supplier based on the understanding that all
equipment and services provided by Supplier must result in a commercially
attractive recycling facility and that the cost and effort required to develop
future facilities should be reduced by the success of the First Customer
Facility. By way of illustration, payments to Supplier shall be structured on
the following basis:

 

(i)          Payment of time and expenses shall be made at mutually acceptable
commercial rates for Supplier’s share of the planning and design tasks
associated with the First Customer Facility.

 

(ii)         Payment in one or more installments in respect of the equipment
made part of AquaRefining supplied and commissioned to Customer’s satisfaction;
and

 

 6 

 

 

(iii)        Ongoing payments, based on the operational capacity of AquaRefining
Equipment supplied, for any agreed upon ongoing services and licensing fees.

 

Given the scale of planning and preparation work required, it is expected that
Supplier will commence delivery of the AquaRefining Equipment to the First
Customer Facility with a target of March 2018.

 

3.4         Collaboration Regarding Provision of AquaRefining Equipment Across
Additional Customer Facilities. The Development Program Agreement shall provide
that, the Parties will work together in good faith to develop an approach and a
mutually agreeable plan to augment, retrofit and/or build new battery recycling
facilities using AquaRefining in Customer’s facilities (the “Customer Facilities
Plan”) in the following regions: North America (NAFTA), China and Europe (EU)
(each, as they are defined on the Effective Date, a “Region”), including all
worldwide Customer recycling facilities and the recycling facilities of no more
than three strategic partners of Customer per Region, provided that each such
strategic partner supplies at least 10% of Customer ‘s tolling and/or lead
offtake in the subject Region. The Development Program Agreement shall provide
that the sale or lease of AquaRefining Equipment and the license of AquaRefining
to Customer and such strategic partners shall be on a ***. The Customer
Facilities Plan shall contain mutually agreeable commitments by the parties to
devote sufficient resources to the plan. The Customer Facilities Plan shall not
preclude the Parties from working together to launch and install AquaRefining in
any region outside of those enumerated above. The Customer Facilities Plan shall
be reviewed and updated every three months.

 

3.5         Mutual Access to Supplier and Customer Facilities. In developing the
Customer Facilities Plan, Supplier will provide appropriate access to the
facilities operated by Supplier (the “Supplier Operated Facilities”) for the
purposes of training of Customer staff in the planning, commissioning and
operation of AquaRefining and supporting processes. Similarly, Customer will
provide appropriate access to the facilities operated by Customer for the
purposes of planning, developing and commissioning AquaRefining and supporting
AquaRefining Equipment.

 

3.6         Subsequent Facilities and Serviced License Terms. With respect to
AquaRefining Equipment provided to facilities covered by the Customer Facilities
Plan, such provision shall be on a “serviced license” basis, in which training,
monitoring and maintenance will be included in return for:

 

(i)          Payment of time and expenses for Supplier’ share of the planning
and design tasks associated with such facilities.

 

(ii)         Payment in one or more installments in respect of AquaRefining
Equipment supplied and commissioned to Customer’s satisfaction; and

 



 

***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 7 

 

 

(iii)        Ongoing licensing payments, based on the operational capacity of
the AquaRefining Equipment supplied, for any agreed upon ongoing services.

 

3.7          AquaRefining Equipment Supply Planning. The Parties will align
Supplier’s capacity to supply AquaRefining with Customer’s demand for same as
set forth in the Customer Facilities Plan. Consistent with the foregoing,
Customer shall provide a mutually agreeable schedule for Supplier to supply
AquaRefining Equipment to Customer on a monthly basis (the “Customer Call-Off
Schedule”).

 

3.8          Supplier’s Right to Provide Equipment to Third Parties. Provided
that Supplier is meeting Customer’s scheduled demand as outlined in Section 3.7,
above, Supplier shall be free to provide AquaRefining Equipment in any Region to
third parties not affiliated with Customer, provided that it is on a delivered,
installed and fully commissioned basis. Notwithstanding the foregoing, the
Development Program Agreement will provide that Supplier will not supply
AquaRefining Equipment or license AquaRefining to third parties until the
following conditions have been met:

 

(i)          The initial planning for the First Customer Facility has been
completed and resources have been identified and allocated to the Parties’
mutual satisfaction; and

 

(ii)         Customer has developed and delivered its first Customer Call-Off
Schedule.

 

The parties agree that time is of the essence and to the consideration of
reasonableness with respect to the above terms.

 

3.9         Intellectual Property Matters. Except as otherwise agreed by the
Parties, the Development Program Agreement shall provide for each Party’s rights
and obligations with respect to Intellectual Property Rights consistent with
Article IV of this Agreement. The Development Program Agreement shall provide
Customer with rights to use the AquaRefining Technology after termination of the
Development Program Agreement on terms and in circumstances mutually agreeable
to the Parties, which rights, terms and circumstances shall include that in the
event of the early termination of Development Program Agreement based on breach
by Supplier, Customer shall be afforded indefinite access to the AquaRefining
Technology sufficient to maintain and operate any and all AquaRefining Equipment
provided by Supplier prior to termination. For the avoidance of doubt, it is not
contemplated by the Parties that continuing access to the AquaRefining
Technology shall include broad rights to manufacture or procure additional
AquaRefining Equipment. Such continuing access shall be defined by mutual
consent in the Development Program Agreement. By way of example, such continuing
access shall provide for continuation of licenses or other forms of AquaRefining
Technology rights, operating manuals, drawings of serviceable parts, suppliers
of serviceable parts, operator training materials, etc.

 

 8 

 

 

Article IV

INTELLECTUAL PROPERTY

 

4.1           Ownership Generally. The Parties agree that, as between the
Parties, Supplier will retain all right, title and interest in, and sole and
exclusive ownership of, the AquaRefining Technology and any and all other
Intellectual Property Rights or Know-How (to the extent the Know-How is
Confidential Information) that were conceived, developed, owned or controlled by
Supplier as of or prior to the Effective Date, and Customer will retain all
right, title and interest in, and sole and exclusive ownership of, any and all
Intellectual Property Rights or Know-How (to the extent the Know-How is
Confidential Information) that were conceived, developed, owned or controlled by
Customer as of or prior to the Effective Date. Each Party further acknowledges
and agrees that, subject to Section 4.2, no rights or licenses to the other
Party’s Intellectual Property Rights or Know-How are granted by either Party by
way of this Agreement to the other Party, whether expressly or by implication or
estoppel. If during the term of the Development Program Agreement, the Parties
agree to jointly develop Intellectual Property, then the Parties shall enter
into a new written agreement to govern their rights and obligations with respect
to that Intellectual Property.

 

4.2           AquaRefining Improvements and Inventions. The Parties agree that,
as between the Parties, all Improvements, and any other inventions, Intellectual
Property Rights or Know-How (to the extent the Know-How is Confidential
Information) relating to the AquaRefining Technology that are conceived or
developed by either Supplier or Customer after the Effective Date of this
Agreement, whether conceived or developed solely by or on behalf of Supplier,
solely by or on behalf of Customer, or jointly by Supplier and Customer
(collectively, the “Developed AquaRefining Technology”), shall belong to and be
solely and exclusively owned by Supplier, and Customer agrees to assign, and
hereby does irrevocably assign, to Supplier all right, title and interest in and
to the Developed AquaRefining Technology; provided, that if the Developed
AquaRefining Technology is conceived or developed solely by or on behalf of
Customer (a “Customer Improvement”), Customer will receive from Supplier a
worldwide, royalty free, non-transferrable (other than to Affiliates of
Customer) and perpetual license to use the Customer Improvement in its recycling
operations and the recycling operations of its strategic tolling partners
conducted for Customer’s benefit; provided, further that the foregoing license
to the Customer Improvement shall not create or give rise to any other express
or implied license to the AquaRefining Technology. At Supplier ‘s request,
during and after the term of this Agreement, Customer will assist and cooperate
with Supplier in all respects (and will cause any personnel and subcontractors
to assist and cooperate with Supplier in all respects), and give testimony and
execute documents (and cause its personnel and subcontractors to give testimony
and execute documents), and take such further acts as may be reasonably
requested by Supplier to enable Supplier to acquire, transfer, maintain, perfect
and enforce its rights in and to the Developed AquaRefining Technology;
provided, that Supplier will pay all reasonable out-of-pocket costs and expenses
incurred by Customer to provide such assistance and cooperation described above.
Customer agrees to carry out and enforce with its officers, employees, agents
and consultants all assignment of invention agreements reasonably necessary to
assign all right, title and interest in and to the Developed AquaRefining
Technology to Supplier as contemplated hereunder.

 

4.3           Indemnification Relating to Intellectual Property of Supplier.
Supplier shall indemnify, defend and hold harmless the Customer, its Affiliates
and their respective officers, directors, shareholders, employees, agents and
customers (the “Customer Indemnified Parties”) from and against any loss,
damage, liability, claim, deficiency, action, judgment, interest, award,
penalty, fine, cost or expense (including reasonable attorney, consultant and
professional fees and costs), and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers,
resulting from all Claims alleging that AquaRefining, any of the AquaRefining
Technology or the AquaRefining Equipment, or any of the other Intellectual
Property Rights, Know-How or Trade Secrets of Supplier, infringes the
proprietary rights of any third party.

 

 9 

 

 

Article V
REPRESENTATIONS AND WARRANTIES

 

5.1          Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party that:

 

(a)           it is a corporation or limited liability company, as the case may
be, duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization;

 

(b)           it is duly qualified to do business and is in good standing in
every jurisdiction in which such qualification is required, except where the
failure to be so qualified, would not reasonably be expected to adversely affect
its ability to perform its obligations under this Agreement;

 

(c)           it has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder;

 

(d)           the execution of this Agreement by such Party, and the delivery of
this Agreement by such Party, have been duly authorized by all necessary action
on the part of such Party;

 

(e)           the execution, delivery and performance of this Agreement by such
Party will not violate, conflict with, require consent under or result in any
breach or default under (i) any of such Party’s organizational documents,
(ii) any applicable Law or (iii) with or without notice or lapse of time or
both, the provisions of any contract to which it is a Party;

 

(f)           this Agreement have been executed and delivered by such Party and
(assuming due authorization, execution and delivery by the other Party hereto)
constitutes the legal, valid and binding obligation of such Party, enforceable
against it in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar Laws
and equitable principles related to or affecting creditors’ rights generally or
the effect of general principles of equity;

 

(g)           it is in material compliance with all applicable Laws; and

 

(h)           it has sufficient working capital to perform its obligations under
this Agreement and it is not insolvent.

 

 10 

 

 

Article VI
TERM; TERMINATION

 

6.1           Term. Subject to early termination pursuant to this Agreement,
this Agreement may be terminated (i) by written agreement of the Parties or
(ii) by either Supplier or Customer upon sixty (60) days’ prior written notice
to the other Party if the Development Program Agreement has not been entered
into by June 30, 2018 (“Outside Termination Date”); provided, that the right to
terminate this Agreement under Section 6.1(ii) shall not be available to any
Party whose failure to comply with its obligations under this Agreement has been
the primary cause of or primarily resulted in the failure of the Parties to
enter into the Development Program by the Outside Termination Date. In the event
either Party delivers its notice of termination under Section 6.1(ii), each
Party shall remain obligated to use its good faith, commercial best-efforts to
negotiate and enter into the Development Program Agreement during the sixty (60)
day notice period.

 

6.2           Early Termination. Either Party may terminate this Agreement upon
ten (10) days prior written notice to the other Party in the event of any
material breach of this Agreement by the other Party that goes uncorrected for
thirty (30) days following written notice to the breaching Party.

 

6.3           Consequences of Termination. Upon the termination of this
Agreement, (i) each of the Parties shall promptly comply with the provisions of
Section 7.3 (regarding the return of all Confidential Information, Trade Secret
Information and related information and materials); and (ii) Article IV,
Article V and Article VII shall survive any expiration or termination of this
Agreement. Termination or expiration of this Agreement shall not affect any
rights or liabilities accrued prior to such expiration or termination.

 

Article VII
CONFIDENTIALITY

 

7.1           Restrictions on Disclosure and Use of Confidential Information.
Recipient shall not use the Confidential Information of Discloser for any
purpose except for the purpose of performing its obligations and exercising its
rights under this Agreement. Recipient shall maintain the confidentiality of all
Confidential Information of Discloser with at least the same degree of care it
uses to protect its own proprietary information of a similar nature or
sensitivity, but no less than reasonable care under the circumstances. Unless
Discloser grants specific, written, advance permission to do so, Recipient shall
not disclose any Confidential Information to any third party except as provided
for in this Article VII. Recipient shall limit access to Confidential
Information of Discloser to those employees, contractors, or distributors of
Recipient (collectively, “Representatives”) who have a need to know such
information in order to assist Recipient in performance of its obligations
and/or exercise of its rights under this Agreement and who are bound by
confidentiality and non-use obligations to Recipient at least equivalent to
Recipient’s obligations to Discloser under this Agreement; provided, that, the
Recipient shall be responsible for indemnifying the Discloser against any Claims
or Liabilities of the Discloser arising out of the Representatives’ use or
disclosure of such Confidential Information in a manner that the Recipient would
not be permitted to use or disclose hereunder.

 

7.2           Exceptions. Recipient may disclose Confidential Information to the
extent required by Laws or order of a court of competent jurisdiction, provided
that, in such event, Recipient shall provide Discloser prompt, advance notice of
such requirement to allow intervention (and shall cooperate with Discloser) to
contest or minimize the scope of the disclosure (including through application
for a protective order) and provide the Discloser with a copy of the proposed
disclosure in sufficient time to allow reasonable opportunity to comment
thereon.

 

 11 

 

 

7.3           Return of Confidential Information. Upon any expiration or
termination of this Agreement and at any time upon written request by the
Discloser, Recipient shall return all Confidential Information of Discloser and
any copies thereof and all notes, memoranda or analysis relating thereto, and,
to the extent legally permitted, delete or destroy all notes, documents,
electronic mail or other computer storage which contain any Confidential
Information and certify to the deletion or destruction within thirty (30) days
after such written request from the Discloser; provided, however, that (a) the
foregoing requirements do not apply to the extent that the Recipient is entitled
to continue to use such Confidential Information pursuant to the terms of this
Agreement, (b) the Recipient may retain one (1) copy of Confidential Information
in a secure location for compliance purposes; and (c) the Recipient shall not be
required to erase any computer records or files containing Confidential
Information that have been created pursuant to standard archiving or back-up
procedures, if applicable, if the Recipient continues to maintain the
confidentiality of, and does not use for any purpose, such archived or backed-up
information in accordance with the confidentiality and non-use restrictions
hereunder.

 

7.4           Reservation of Rights. Any and all rights not expressly granted to
Recipient herein are reserved by Discloser and no rights shall be implied for
the benefit of Recipient as a result of this Agreement or the Parties’
activities hereunder.

 

7.5           Hiring of Employees. During the Term and for a period of twelve
(12) months thereafter, neither Supplier (nor Supplier’s Affiliates) shall
(i) directly or indirectly encourage any employee of Customer to terminate such
employee’s employment with Customer, or solicit such an individual for
employment (or engagement as a contractor or consultant) outside Customer in a
manner which would end or diminish the employee’s services to Customer, or
(ii) hire, in any capacity, including as an employee, contractor or consultant,
any individual who is either an employee of Customer or was an employee of
Customer during the prior twelve (12) month period, without the prior written
consent of Customer.

 

Article VIII
GENERAL TERMS AND CONDITIONS

 

8.1           Notice. Each Party shall designate an authorized representative
for receipt of any notice or requests provided for or permitted under this
Agreement (“Authorized Representative”). Any notice or request provided for or
permitted under this Agreement shall be in writing and shall be delivered in
person or by facsimile, registered or certified mail return receipt requested,
express delivery service or other nationally recognized overnight delivery
service to the Authorized Representative of the other Party. Notice shall be
considered given when received by the Authorized Representative at the address
designated below. Either Party, by notice to the other Party in accordance with
this Section 8.1, may change its Authorized Representative and/or address for
receiving such notices.

 

 12 

 

 

To Customer: Johnson Controls Battery Group, Inc. 5757 N. Green Bay Avenue  
Milwaukee, WI 53209  

Attention:  ***

 

With a copy to: Johnson Controls Battery Group, Inc. (for informational 5757 N.
Green Bay Avenue purposes only) Milwaukee, WI 53209  

Attention:  ***

    To Supplier: Aqua Metals, Inc.   1010 Atlantic Avenue   Alameda, CA 94501  
Attention:  ***     With a copy to: Greenberg Traurig, LLP   3161 Michelson
Drive, Suite 1000   Irvine, CA 92612   Attention:  ***

 

8.2           Governing Law. The rights and obligations of the Parties to this
Agreement and the validity, construction, interpretation and performance of this
Agreement and any claims arising under or related to this Agreement, whether in
contract or tort, shall be governed by, construed and enforced in accordance
with the laws of Delaware without regard to the provisions thereof concerning
conflict of laws. The United Nations Convention on Contracts for the
International Sales of Goods is expressly excluded from application to this
Agreement in any way.

 

8.3           Injunctive Relief. The Parties expressly acknowledge and agree
that any breach or threatened breach by either Party of Article IV or
Article VII, may cause immediate and irreparable harm to the other Party which
may not be adequately compensated with money damages. Each Party therefore
agrees that in the event of such breach or threatened breach and in addition to
any remedies available at Law, the Party seeking a remedy for such breach or
threatened breach shall have the right to seek equitable and injunctive relief
from a court having jurisdiction, without bond for any permanent injunctive
relief, in connection with such a breach or threatened breach.

 



 





***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 13 

 

 

8.4          Dispute Resolution.

 

(a)           The Parties may, but are not obligated to, attempt to resolve any
dispute informally as follows:

 

(i)          Either Party may initiate the informal dispute resolution process
by giving written notice of a dispute (“Dispute Notice”) to the other Party. The
other Party shall have five (5) Business Days to respond. The Dispute Notice and
the response shall each include: (1) a statement of the Party’s position and a
summary of arguments supporting that position, and (2) the name and title of the
designated representative who will represent that Party in attempting to resolve
the dispute.

 

(ii)         Within ten (10) Business Days of delivery of the Dispute Notice,
the Parties’ designated representatives will meet (and will continue to meet as
often as the Parties choose) to gather and furnish to one-another the
information necessary and appropriate to resolve the dispute. The designated
representatives will discuss the problem and attempt to resolve the dispute
without any additional formal proceeding.

 

(iii)        If, within twenty (20) Business Days of the delivery of the Dispute
Notice, the designated representatives are unable to resolve the dispute, either
Party may escalate the dispute to the appropriate senior manager(s) within their
organization. The senior managers of each Party will then meet (and continue to
meet as often as the Parties choose) to attempt in good faith to resolve the
dispute.

 

(iv)        All negotiations pursuant to this Section 8.4 will be confidential
and will be treated as compromise and settlement negotiations for purposes of
the applicable rules of evidence.

 

(v)         Either Party may end an informal dispute resolution process at any
time and for any reason.

 

(b)          If the informal dispute resolution above is not initiated or, if
initiated, does not resolve the dispute, either Party may pursue its rights in
litigation. In all such cases the Parties agree and consent to the exclusive
jurisdiction of the State of Delaware. Each Party shall bear its own costs,
including all attorneys’ fees, incurred in litigation arising under this
Agreement. If the court awards a temporary restraining order, preliminary
injunction, or other interim equitable relief to either Party, the Party
receiving such relief shall not be required to post a bond (if permitted by
Law).

 

(c)          The Parties agree that they shall not raise, and hereby waive, any
defenses based upon venue, inconvenience of forum or lack of personal
jurisdiction in any action or suit brought in accordance with Section 8.4(b).

 

8.5         Cumulative Remedies. Customer’s rights and remedies under this
Agreement are cumulative and are in addition to any other rights and remedies
available at Law, equity or otherwise.

 

 14 

 

 

8.6          Non-Waiver. The failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by any Party
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect the validity of this Agreement, or any part hereof,
or the right of any Party thereafter to enforce each and every such provision in
accordance with the terms of this Agreement.

 

8.7          Assignments and Subcontracts. Except as set forth in Section 2.2,
this Agreement and all of the terms and provisions hereof shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Neither Party may assign or subcontract this Agreement,
or any of its rights, interests or obligations hereunder (whether voluntarily or
involuntarily, by operation of Law or otherwise), without the prior written
consent of the other Party.

 

8.8          Status of the Parties. Each Party hereby represents and warrants
that it is engaged in an independent business and shall perform its obligations
under this Agreement as an independent contractor and not as an agent or
employee of or a joint venturer with the other Party; that the persons
performing the services hereunder are not agents or employees of the other
Party; that each Party has and hereby retains, except as set forth herein, the
right to exercise full control with respect to the means of its performance
hereunder and full control over the employment, direction, compensation and
discharge of all its employees, agents and subcontractors assisting in such
performance; that each Party shall be solely responsible for all matters
relating to payment of such employees, including compliance with worker’s
compensation, unemployment and disability insurance, social security
withholding, and all such matters; and that each Party shall be responsible for
its acts and the acts of all agents, employees and contractors employed by it
during its performance under this Agreement. Neither Party shall hold itself out
as having authority to create binding obligations for the other Party, nor
create or purport to create any binding obligations for the other Party
whatsoever.

 

8.9          Headings. The Section headings included throughout this Agreement
are for convenience only and are not intended to affect the meaning or
interpretation of this Agreement.

 

8.10        Acceptance and Signatures in Counterparts. This Agreement shall not
be effective unless and until it is signed by all Parties, and cannot be
accepted by any other means. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement delivered by facsimile or email transmission
shall be as effective as an original executed signature page.

 

8.11        Construction. This Agreement has been negotiated and drafted by both
Parties, and neither Party shall be considered the drafter or primary drafter of
this Agreement. Notwithstanding any rule of construction to the contrary, the
Parties agree that this Agreement shall not be interpreted against either Party
on the basis that such Party was the drafter or primary drafter of the
Agreement.

 

 15 

 

 

8.12        Insurance. During the Term and for a period of two years thereafter,
each Party shall, at its own expense, maintain and carry insurance in full force
and effect which includes, but is not limited to, commercial general liability
(including product liability) in a sum no less than Five Million US Dollars
($5,000,000 UDS) and workers’ compensation coverage consistent with statutory
requirements with financially sound and reputable insurers. Upon Customer’s
request, Supplier shall provide Customer with a certificate of insurance from
Supplier ‘s insurer evidencing the insurance coverage specified in this
Agreement. The certificate of insurance shall name Customer as an additional
insured. Supplier shall provide Customer with thirty (30) days’ advance written
notice in the event of a cancellation or material change in Supplier ‘s
insurance policy. Except where prohibited by law, Supplier shall require its
insurer to waive all rights of subrogation against Customer ‘s insurers and
Customer or the Customer Indemnified Parties.

 

8.13        Amendment; Complete Agreement.

 

(a)           Amendment. Except as otherwise provided herein, this Agreement may
be varied or amended only by the written and signed agreement of the Parties
through their Authorized Representatives, specifically referring to this
Agreement.

 

(b)           Complete Agreement. This Agreement and other documents expressly
incorporated by reference herein, constitute the complete and exclusive
statement of the terms of the Agreement between the Parties with respect to the
subject matter hereof, and supersede any prior or contemporaneous
communications, with respect to the subject matter hereof, including, without
limitation, that certain Confidential Indicative Term Sheet for Potential
Strategic Relationship Between Johnson Controls International plc and Supplier
dated January 12, 2017. No statement or agreements, oral or written, made prior
to or at the signing hereof shall vary or modify the written terms hereof, and
neither Party shall claim any modification or rescission from any provision
hereof unless such modification or rescission is in writing and signed by the
Authorized Representative of the other Party.

 

8.14        Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect, then to the fullest extent
permitted by applicable Law such provision will be severed and shall not be
considered part of this Agreement. All other provisions of this Agreement shall
remain in full force and effect. However, in the event such provision is
considered an essential element of this Agreement, the Parties shall promptly
negotiate a valid and enforceable replacement for the provision that is
consistent with applicable law and achieves, as nearly as possible, the original
intention of the Parties. To the fullest extent permitted by applicable Law, the
Parties waive any provision of Law that would render any provision of this
Agreement invalid, illegal or unenforceable in any respect.

 

[Signature Page Follows]

 

 16 

 

 

IN WITNESS WHEREOF, the Parties hereto have as of the Effective Date duly
executed this Agreement.

 

SUPPLIER:   CUSTOMER:       Aqua Metals, Inc.   Johnson Controls Battery Group,
Inc.       By: /s/ Dr. Stephen R. Clarke   By: /s/ Brian Stiel   Dr. Stephen R.
Clarke,    

Brian Stiel,

  Chief Executive Officer     EVP and Chief Financial Officer

 

 17 

